STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.   2022   KW     0102


VERSUS


DEXTER      YOUNG                                                      JUNE   24,       2022




In   Re:         Dexter        Young,     applying     for    supervisory     writs,        18th
                 Judicial        District    Court,    Parish   of   Tberville,     No.     517-
                 18.




BEFORE:         MCCLENDON,          WELCH,   AND   THERIOT!   JJ.



        WRIT     DENIED.


                                                     PMC
                                                     JEW

                                                     MRT




COURT      OF   APPEAL,        FIRST    CIRCUIT




           DEPUTY      CLERK   OF   COURT

                 FOR     THE   COURT